DETAILED ACTION
Applicant’s amendments and remarks, filed January 19, 2021, are recognized by the Examiner. Currently, claims 1-20 are pending with claim 20 amended. The following is a complete response to the January 19, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US Pat. No. 7,517,356 B2) in view of Shelton, IV et al. (US Pat. Pub. 2007/0175949 A1).
Regarding claim 1, Heinrich provides for a method of using a surgical instrument comprising an end effector configured to receive multiple cartridges (instrument 100), the method comprising: delivering staples from a surgical staple cartridge inserted into the end effector of the surgical instrument to a first tissue during a first procedure (see col. 15; 24-46 discussing the expelling of the staples), removing the surgical staple cartridge from the surgical instrument end effector (see col. 16; 12-29 providing for the removable staple cartridge at 104/204), electrically isolating a first circuit segment configured to deliver radio-frequency energy to a second cartridge from a second circuit segment without removing the end effector from the surgical instrument (isolation of the circuit segment for 250/260 as in col. 15-16 from the segment for 252; in the instant case, the two segments would be isolated from one another such that short circuiting does not occur between the two paths from the generator 254 through each of 250 and 252), and delivering radio-frequency energy from the second cartridge of the 
While Heinrich contemplates the use of replaceable cartridges of various arrangements in col. 16; 12-29 of the disclosure, Heinrich fails to specifically provide that the second cartridge is specifically a radio-frequency cartridge and that the delivering step is specifically from the radio-frequency cartridge. Shelton disclose a similar instrument and method as that of Heinrich and specifically provides for the use of end effector arrangements that utilize staples, and further contemplates separate arrangements that utilize RF energy (see [0052]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a second cartridge in the form of a radio-frequency cartridge that does not include staples to the method of Heinrich in view of the teaching of Shelton. Heinrich readily contemplates the interchangeability of the cartridges in its methodology with Shelton readily providing that the use of a radio-frequency only cartridge would be a known variant of an end effector of such a stapler in the prior art, such providing the ability for the user to apply RF energy without the simultaneous delivery of staples to tissue. 
Regarding claim 3, in view of the combination in the rejection of claim 1 above, the second procedure would be a different from the first procedure given that the first is accomplished by a first cartridge and the second is accomplished with a second cartridge.
Regarding claim 4, in view of the teaching in cols. 15-16 of Heinrich with the loading of the cartridge, the inserting of the surgical staple cartridge into the surgical instrument prior to the delivering of the staples. Such would be required in order to accomplish the disclosed supplying of staples to tissue in col. 15.

Regarding claim 6, the combination of Heinrich and Shelton in the rejection of claim 1 above but fails to specifically contemplate the step of, prior to the delivering of the radio-frequency energy, inserting a second surgical staple cartridge into the surgical instrument.  However, it is the Examiner’s position that the use of a second surgical staple cartridge before delivering radiofrequency energy would be obvious to try to one of ordinary skill in the art when performing a treatment methodology involving staple and radio-frequency cartridges in the rejection of claim 1 above. Shelton recognizes, in the prior art, for the need to utilize differently arrangement cartridges in the stapling device including separate staple and radio-frequency cartridges. The utilization of one or more staple cartridges and delivery of said staples to tissue prior the delivery of radio-frequency energy would represent one of a finite number of options of operating such a device as in the combination of Heinrich and Shelton, with the utilization of more than one staple cartridge prior to the delivery of radio-frequency energy providing for multiple and/or longer staple sites to be accomplished within the body prior to radio-frequency sealing/cutting of tissue. Heinrich and Shelton already contemplate methodology that combines stapling and RF energy delivery which thereby provides for multiple staple sites before radio-frequency energy delivery to work equally well as a single site and with such having a reasonable expectation of success.
Regarding claim 7, in view of the combination in the rejection of claim 1 above, the combined methodology would require that, prior to the delivering of the radio- frequency energy, 254 to RF cartridge. 
Regarding claim 8, in view of the combination in the rejections of claims 1 and 7 above, the combined methodology would further inserting the radio-frequency cartridge into an interchangeable tool assembly.  
Regarding claim 9, in view of the combination in the rejection of claim 1 above, the Examiner is of the position that the step of removing the radio-frequency cartridge from the surgical instrument would be an obvious consideration to one of ordinary skill in the art in view of the teaching in col. 16 of Heinrich for the provision of the replaceable and interchangeable cartridges. Such a provision of removing the RF cartridge would allow for the assembly to use in a subsequent procedure after the insertion of another cartridge, for the sterilization of the instrument, and for the disposal of the used cartridge.
Regarding claim 10, the combination of Heinrich and Shelton in the rejection of claims1/9 above but fails to specifically contemplate the step of inserting a second radio-frequency cartridge.  However, it is the Examiner’s position that the use of a second radio-frequency cartridge would be obvious to try to one of ordinary skill in the art when performing a treatment methodology involving staple and radio-frequency cartridges in the rejection of claim 1 above. Shelton recognizes, in the prior art, for the need to utilize differently arrangement cartridges in the stapling device including separate staple and radio-frequency cartridges. The utilization of more than one radio-frequency cartridge would represent one of a finite number of options of operating such a device as in the combination of Heinrich and Shelton. In the instant 
Regarding claim 11, the combination of Heinrich and Shelton in the rejection of claims 1/9 above but fails to specifically contemplate the step of inserting a second surgical staple cartridge into the surgical instrument.  However, it is the Examiner’s position that the use of a second surgical staple cartridge would be obvious to try to one of ordinary skill in the art when performing a treatment methodology involving staple and radio-frequency cartridges in the rejection of claims 1/9 above. Shelton recognizes, in the prior art, for the need to utilize differently arrangement cartridges in the stapling device including separate staple and radio-frequency cartridges. The utilization of one or more staple cartridges and delivery of said staples to tissue would represent one of a finite number of options of operating such a device as in the combination of Heinrich and Shelton, with the utilization of more than one staple cartridge providing for multiple and/or longer staple sites to be accomplished within the body. Heinrich and Shelton already contemplate methodology that combines stapling and RF energy delivery which would thereby provide for multiple staple sites to work equally well as a single site and with such having a reasonable expectation of success.
Regarding claim 20, -4-Application Serial No. 15/636,096 Heinrich further provides forResponse dated August 20, 2020 Response to Official Action dated May 20, 2020connecting the surgical instrument to a radio-frequency energy generator (via the connection of 100 to 254) and wherein the electrical isolation of the first circuit segment from the second circuit segment occurs in response to the surgical instrument being connected to the radio-frequency energy generator (in view of the 254 through each of 250 and 252 once the instrument 100 is connected to the generator 254).
Regarding claim 12,  Heinrich discloses a method of utilizing an interchangeable tool assembly (instrument 100), the method comprising utilizing a staple cartridge coupled to the interchangeable tool assembly to deliver staples to seal a first tissue during a first period of time (see col. 15; 24-46 discussing the expelling of the staples), replacing the staple cartridge (see col. 16; 12-29 providing for removing the staple cartridge at 104/204), electrically isolating a first circuit segment configured to deliver radio-frequency energy from a second circuit segment without decoupling a structural component from the interchangeable tool assembly (isolation of the circuit segment for 250 as in cols. 15-16 from the segment for 252; in the instant case, the two segments would be isolated from one another such that short circuiting does not occur between the two paths from the generator 254 through each of 250/260 and 252), and utilizing a second cartridge coupled to the interchangeable tool assembly to deliver radio-frequency energy to seal a second tissue during a second period of time (See the subsequent treatment in col. 16; by a replacement cartridge.
While Heinrich contemplates the use of replaceable cartridges of various arrangements in col. 16; 12-29 of the disclosure, Heinrich fails to specifically provide that the second cartridge is specifically a radio-frequency cartridge and that the delivering step is specifically from the radio-frequency cartridge. Shelton disclose a similar instrument and method as that of Heinrich and specifically provides for the use of end effector arrangements that utilize staples, and further contemplates separate arrangements that utilize RF energy (see [0052]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 13, Heinrich provides, in view of the combination in the rejection of claim 12 above, that the replacing of the staple cartridge comprises uncoupling the staple cartridge from the interchangeable tool assembly and -3-Application Serial No. 15/636,096Response dated August 20, 2020 Response to Official Action dated May 20, 2020coupling the radio-frequency cartridge to the interchangeable tool assembly (As taught in col. 16 with the subsequent treatment with the second cartridge).  
Regarding claim 14, Heinrich, in view of the combination in the rejection of claim 13 above, provides that coupling the radio-frequency cartridge to the interchangeable tool assembly comprises coupling the radio-frequency cartridge to an end effector of the interchangeable tool assembly (via the coupling of the combined radio-frequency cartridge to the end effector of the tool 100).  
Regarding claim 15, Heinrich provides that, prior to the utilizing of the staple cartridge, coupling the staple cartridge to an end effector of the interchangeable tool assembly (given that the staple cartridge would need to be coupled prior to use).  
Regarding claim 16, Heinrich provides that, prior to utilizing the radio-frequency cartridge: coupling the radio-frequency cartridge to the interchangeable tool assembly; and coupling the interchangeable tool assembly to a radio-frequency generator (given that the 100 and the tool would need to be coupled to the generator to deliver energy).  
Regarding claim 17, the combination of Heinrich and Shelton in the rejection of claim 12 above but fails to specifically contemplate the step of inserting a second surgical staple cartridge into the surgical instrument.  However, it is the Examiner’s position that the use of a second surgical staple cartridge would be obvious to try to one of ordinary skill in the art when performing a treatment methodology involving staple and radio-frequency cartridges in the rejection of claims 12 above. Shelton recognizes, in the prior art, for the need to utilize differently arrangement cartridges in the stapling device including separate staple and radio-frequency cartridges. The utilization of one or more staple cartridges and delivery of said staples to tissue would represent one of a finite number of options of operating such a device as in the combination of Heinrich and Shelton, with the utilization of more than one staple cartridge providing for multiple and/or longer staple sites to be accomplished within the body. Heinrich and Shelton already contemplate methodology that combines stapling and RF energy delivery which would thereby provide for multiple staple sites to work equally well as a single site and with such having a reasonable expectation of success.
Regarding claim 18, the combination of Heinrich and Shelton in the rejection of claim 12 above but fails to specifically contemplate the step of inserting a second radio-frequency cartridge.  However, it is the Examiner’s position that the use of a second radio-frequency cartridge would be obvious to try to one of ordinary skill in the art when performing a treatment methodology involving staple and radio-frequency cartridges in the rejection of claim 12 above. Shelton recognizes, in the prior art, for the need to utilize differently arrangement cartridges in the stapling device including separate staple and radio-frequency cartridges. The utilization of .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US Pat. No. 7,517,356 B2) in view of Shelton, IV et al. (US Pat. Pub. 2007/0175949 A1) as applied to claim 1 above, and further in view of Huang et al. (US Pat. No. 8,453,906 B2).
Regarding claim 2, the combination of Heinrich and Shelton fail to specifically contemplate that the delivering of the radio-frequency energy from the radio-frequency cartridge occurs before the delivering of the staples from the surgical staple cartridge.  Huang discloses a similar device and method as that of Heinrich and Shelton and specifically provides for the application of radio-frequency energy prior to the delivery of staples (see col. 22; 31-52). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art in view of the combination in the rejection of claim 1 above to provide for separate staple and radio-frequency cartridges, to provide the application of radio-frequency energy from the radio-frequency cartridge prior to the application of staples in view of the teaching of Huang. Huang provides that such a sequence would provide for a suitable seal in the tissue at the location of treatment prior to the occurrence of stapling of the tissue.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US Pat. No. 7,517,356 B2) in view of Shelton, IV et al. (US Pat. Pub. 2007/0175949 A1) and Timm et al. (US Pat. Pub. 2012/0132450 A1).
Regarding claim 19, Heinrich provides for a method of using a surgical instrument comprising an end effector configured to receive multiple cartridges, the method comprising: sealing a first tissue with staples from a removable staple cartridge of a surgical instrument (see col. 15; 24-46 discussing the expelling of staples to seal tissue), electrically isolating a first circuit segment configured to deliver radio-frequency energy from a second circuit segment without removing the end effector from the surgical instrument (isolation of the circuit segment for 250 as in col. 15-16 from the segment for 252; in the instant case, the two segments would be isolated from one another such that short circuiting does not occur between the two paths from the generator 254 through each of 250/260 and 252), and sealing a second tissue with radio-frequency energy delivered by a removable second cartridge of the surgical instrument (see the subsequent treatment in col. 16 by a replacement cartridge).  
While Heinrich contemplates the use of replaceable cartridges of various arrangements in col. 16; 12-29 of the disclosure, Heinrich fails to specifically provide that the second cartridge is specifically a radio-frequency cartridge and that the delivering step is specifically from the radio-frequency cartridge. Shelton disclose a similar instrument and method as that of Heinrich and specifically provides for the use of end effector arrangements that utilize staples, and further contemplates separate arrangements that utilize RF energy (see [0052]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a second cartridge in the form of a radio-frequency cartridge that does not include staples to the method of Heinrich in view of the teaching of Shelton. Heinrich readily 
Heinrich and Shelton fail to provide for sterilizing the instrument as claimed. Timm discloses a similar device and methodology as that of Heinrich and Shelton and specifically contemplates the sterilization of the instrument. (see [0217]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the added step of sterilizing the instrument as per the disclosure of Timm to provide for a sterilize instrument to use during the surgical procedure.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed January 19, 2021, with respect to the rejection of claims 1, 12 and 19 have been fully considered and are persuasive. Specifically, the Examiner has incorrectly noted with respect to the isolation providing in claim 1 for such to be provided for by Heinrich’s teaching of “isolation of the circuit segment for 250 as in col. 15-16 from the segment for 260”.  Applicant has correctly noted issues with the prior citation of the Heinrich ‘356 reference including the Examiner’s position that the isolation occurs between 250/252 and 260. Therefore, the prior rejections based on this interpretation have been withdrawn.  
However, upon further consideration, the Examiner has corrected the position in the rejections of claims 1, 12 and 19 to correct the prior issue with the citation. Specifically, the Examiner has taken the position that the isolation of the first circuit segment from the second circuit segment is provides for the first segment formed by 250  being electrically isolate from 252. The Examiner further explains that in the rejections that the two segments would be isolated from one another such that short circuiting does not occur between the two paths from the generator 254 through each of 250/260 and 252. The Examiner is of the position that this corrected citation to the disclosure of Heinrich corrects the deficiencies in the disclosure previously-noted by Applicant in the remarks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794